DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the 
Office Action mailed on January 25, 2022

All of the rejections under 35 U.S.C. 112(b) are withdrawn except item 7(E), ‘in claim 1, lines 3-4, it is not clear what is meant by “an injection liquid”…’, which has been rewritten below in light of Applicant’s latest Amendment.

All of the rejections under 35 U.S.C. 102 are withdrawn, but have been rewritten below in light of Applicant’s latest Amendment.

All of the rejections under 35 U.S.C. 103 are withdrawn, but have been rewritten below in light of Applicant’s latest Amendment.


Response to Arguments

Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive.  

Rejections based on Schembri

Regarding the rejection of claim 1 under 35 U.S.C. 102 as being anticipated by Schembri and the rejections under 35 U.S.C. 103 using Schembri as a base reference, as a first matter the Examiner will note that Applicant has not indicated that the qualifier “injection liquid” has any limiting effect on the composition of the electrolyte.  As best understood by the Examiner, that the electrolyte is an “injection liquid” just means that the electrolyte has been injected into the device.  Applicant’s argument against the rejection of claim 1 is that the Examiner has not established inherency of a feature of the claim (for example,

    PNG
    media_image1.png
    160
    756
    media_image1.png
    Greyscale

		See page 10 of the latest Amendment.).
There appears to be a misunderstanding, though, by Applicant as to what the feature at issue is; it is not the presence of endotoxin (or lipopolysaccharide) in the device of Schembri, which the Examiner does not assert, as claim 1 does not actually require the device of Schembri is capable of being used for detecting endotoxin (or lipopolysaccharide) in an electrolyte – which is a functional limitation.  The device of Schembri is structurally identical to the one set forth in claim 1; there is no argument by Applicant against this.  It also comprises an electrolyte, which is an “injection liquid”.  As such, Applicant’s argument against the rejection of 
claim 1, which relies upon MPEP 2112 is misplaced.  MPEP 2114 Apparatus and Article Claims – Functional Language, especially parts I and II, is more to the point:
          

2114    Apparatus and Article Claims — Functional Language [R-07.2015]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For a discussion of case law which provides guidance in interpreting the functional portion of means-plus-function limitations see MPEP § 2181 - § 2186.
I.    INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS
Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the 
       
Moreover, not only is the device of Schembri identical in structure and contains an “injection liquid” electrolyte it is used to analyze individual micelles as does Applicant’s device when used.1  The only difference between the device of Schembri and that of 
claim 1 is that the device of Schembri is intended to be used to analyze lipoprotein micelles while the device of claim 1 is intended to analyze endotoxins, which are lipopolysaccharide micelles.  Both lipoprotein micelles and lipopolysaccahride micelles as spherical micelles:

    PNG
    media_image3.png
    638
    736
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    436
    859
    media_image4.png
    Greyscale

	Excerpted from an online article by Kevin Williams entitled “Endotoxin Test Concerns of Biologics: The Role of Endotoxin as a Quality Indicator in Biologic Manufacturing Processes”.  
	
In sum,
The structure of the device of Schembri is identical to the device set forth in claim 1;
The device of Schembri comprises an electrolyte in which micelles can “dissolve”;
The device of Schembri is intended for analyzing individual lipoprotein micelles, while the device of claim 1 is intended for analyzing individual lipopolysaccharide micelles; 
 lipoprotein micelles and lipopolysaccharide micelles are spherical micelles; and
the device of claim 1 does not require the presence of lipopolysaccharide micelles.
prima facie anticipates the claimed device.  

Rejections based on Apetrei

	Regarding the various rejections of claims 1-4, 7 and 11-14 under 35 U.S.C. 103 as being obvious that are based on Apetrei,  Applicant argues that the disclosed prior art device (based on Apetrei as combined with other prior art in the rejections) does not disclose “that the endotoxin is detected by monitoring ion current flow in the nanopore and electrolyte solution…”, that “Apetrei does not measure endotoxin which is released after E. coli dies…”, that “the endotoxin device in claim 1 is fundamentally difference from Apetrei since it does not require any modification…”, and that the endotoxin detection device recited in claim 1 provides “advantageous effects.”  See Applicant’s latest Amendment, A: Claim 1, which is on pages 12-14.  The Examiner will now address these arguments in turn.
	As for “that the endotoxin is detected by monitoring ion current flow in the nanopore and electrolyte solution…”, the Examiner will first note that claim 1 is a device claim in which endotoxin is not actually within the device; “endotoxin” is only mentioned in
claim 1 in regard to the intended use of the device.  In any event, Apetrei actually illustrates detecting a bacteria, which comprises lipopolysaccharides, by monitoring ion current flow in the nanopore and electrolyte solution:

    PNG
    media_image5.png
    445
    675
    media_image5.png
    Greyscale


As for “Apetrei does not measure endotoxin which is released after E. coli dies…”, the Examiner notes here that this feature is not recited in any of the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is a product-by-process feature that does not have any bearing the claimed device, but rather on a substance that the device is intended to be used to analyze.
	As for “the endotoxin device in claim 1 is fundamentally difference from Apetrei since it does not require any modification…”, it is not clear what modification Applicant is referring to, perhaps it is the presence of the α HL nanopore in Apetrei (see, for example, 
	As for the endotoxin detection device recited in claim 1 provides “advantageous effects.”, since the structure of the device of Apetrei is identical to the device of claim 1 and has been shown to prima facie have the same capability of intended use (the ability to detect endotoxin), it will inherently have the same advantageous effects, which are not claimed.  


Conclusion

	For the reasons set forth above Applicant’s arguments are not persuasive.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
a) in claim 1, penultimate line ,” it is not clear what is meant by “an injection liquid”;

b) claim 1, last two lines, recites “wherein2Attorney Docket No. 20P0321 Application No. 17/275,013the electrolyte solution is an artificial dialysate or an injection liquid capable of dissolving endotoxin. [italicizing by the Examiner]”, yet the specification discloses providing an agitation means to break up aggregates of endotoxin micelles so that individual endotoxin micelles pass through the nanopore of the detecting device.  See Applicant’s Figures 1 and 3, and originally filed specification paragraphs [0028] and [0029].  So, based on the specification and figures, “dissolving endotoxin” means putting individual endotoxin micelles into a suspension or a dispersion.   As “dissolving endotoxin” would conventionally mean that any endotoxin aggregates of micelles and individual micelles are broken up into individual constituent molecules, most importantly individual lipopolysaccharide molecules, which is not consistent with Applicant’s specification, Applicant is requested to clarify the scope of the phrase “dissolving endotoxin”.  





Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schembri et al. US 2007/0202008 A1 (hereafter “Schembri”) in view of Yu et al., “Determination of critical micelle concentrations and aggregation numbers by fluorescence correlation spectroscopy: Aggregation of a lipopolysaccharide, Analytica Chimica Acta 556 (2006) 216-225 (hereafter “Yu”) and Friedrich Birger Anspach, “Endotoxin removal by affinity sorbents,” J. Biochem. Biophys. Methods 49 (2001) 6665-681 (hereafter “Anspach”).

Addressing claim 1, Schembri discloses a device (see Figure 2) for detecting lipoprotein in an electrolyte solution (see the title and paragraph [0032]) that does not use LAL reagent (as best understood by the Examiner “LAL reagent” stands for Limulus Amebocyte Lysate reagent.  There is no occurrence or suggestion of LAL reagent in Schembri.), comprising: 
a region containing the electrolyte solution (nanopore flow cell 12, which contains electrolyte); 
a partitioning member (22) that partitions the region into two compartments such that the two compartments are in communication via a nanopore (Figure 3A and paragraph [0029]); 


    PNG
    media_image6.png
    355
    667
    media_image6.png
    Greyscale

); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (

    PNG
    media_image7.png
    346
    675
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    160
    390
    media_image8.png
    Greyscale

); 
an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore (such an electrolyte solution flow generating means is implied by the following

    PNG
    media_image9.png
    192
    419
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    141
    381
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    217
    391
    media_image11.png
    Greyscale

); 
an application means that applies voltage between the first electrode and the second electrode (this application means is implied by the following

    PNG
    media_image12.png
    217
    404
    media_image12.png
    Greyscale

); and 
a monitoring means that monitors ion current flowing in the nanopore (

    PNG
    media_image13.png
    148
    393
    media_image13.png
    Greyscale



the electrolyte solution is an injection liquid capable of dissolving endotoxin (as a first matter, the term “injection liquid” has no apparent limit on the composition of the liquid other than that it be an electrolyte solution. As such, the Examiner is construing the electrolyte within the nanopore flow cell 12 as the claimed region injection liquid electrolyte solution.  See Figure 3A and paragraphs [0021] and [0026].  Although not needed to meet this claim limitation the Examiner will note that Schembri also implicitly discloses that the electrolyte solution may be “injected” into the flow cell as 

    PNG
    media_image14.png
    276
    417
    media_image14.png
    Greyscale

As for “the electrolyte solution . . . . capable of dissolving endotoxin”, it will be noted here that based on Applicant’s specification and figures, “dissolving endotoxin” means putting individual endotoxin micelles into a suspension or a dispersion.  See Applicant’s Figures 1 and 3, and originally filed specification paragraphs [0028] and [0029]. Schembri clearly discloses that the electrolyte can “dissolve” micelles.  See Schembri Figures 1 and 3A, and paragraph [0001]).



    PNG
    media_image15.png
    188
    623
    media_image15.png
    Greyscale

See Yu page 216.).   Further, as evidenced by Yu and Anspach, lipopolysaccharides may inherently form micelles on their own.  See in Yu the last paragraph on page 216 and Figure 1 (noting especially the Figure 1(A) caption).  See also Anspach 2.2 Chemical and supramolecular structure of endotoxins from the; last sentence on page 667, which bridges to page 668, to the end of this section on page 668.
Schembri discloses using the detection device to detect lipoproteins that are in the form of micelles.  See the title, Figure 1, paragraph [0001], and claim 1.  
Thus, there is a reasonable expectation that the detection device of Schembri could be used as an endotoxin detection device; that is, having the detection device of Schembri be an endotoxin detection device is an intended use of the device of Schembri that it is inherently capable of as it is structurally the same as the one claimed and further the device of Schembri is disclosed as being useful for analyzing micelles, which is a lipid structure that endotoxins may adopt on their own.


paragraphs [0031] and [0033], which clearly discloses performing detection by measuring changes of ion current value through the monitoring device (

    PNG
    media_image16.png
    145
    381
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    60
    382
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    434
    394
    media_image18.png
    Greyscale

).

Claim Rejections – 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schembri in view of Kawai et al. US 2014/0183040 A1 (hereafter “Kawai”).

 Addressing claim 3, Schembri discloses a device (see Figure 2) for detecting lipoprotein in an electrolyte solution (see the title and paragraph [0032]) that does not use LAL reagent (as best understood by the Examiner “LAL reagent” stands for Limulus Amebocyte Lysate reagent.  There is no occurrence or suggestion of LAL reagent in Schembri.), comprising: 
a region containing the electrolyte solution (nanopore flow cell 12, which contains electrolyte); 
a partitioning member (22) that partitions the region into two compartments such that the two compartments are in communication via a nanopore (Figure 3A and paragraph [0029]); 
a first electrode that is disposed in a first compartment (

    PNG
    media_image6.png
    355
    667
    media_image6.png
    Greyscale

); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (

    PNG
    media_image7.png
    346
    675
    media_image7.png
    Greyscale

That the second electrode is electrically connected to the first electrode is implied by the following

    PNG
    media_image8.png
    160
    390
    media_image8.png
    Greyscale

); 
an electrolyte solution flow generating device configured to cause electrolyte solution in the first compartment to move to the second compartment via the nanopore (such an electrolyte solution flow generating means is implied by the following

    PNG
    media_image9.png
    192
    419
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    141
    381
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    217
    391
    media_image11.png
    Greyscale

); 
an application device configured to apply voltage between the first electrode and the second electrode (this application means is implied by the following

    PNG
    media_image12.png
    217
    404
    media_image12.png
    Greyscale

); and 
a monitoring device configured to monitor ion current flowing in the nanopore (

    PNG
    media_image13.png
    148
    393
    media_image13.png
    Greyscale



the electrolyte solution is an injection liquid capable of dissolving endotoxin (as a first matter, the term “injection liquid” has no apparent limit on the composition of the liquid other than that it be an electrolyte solution. As such, the Examiner is construing the electrolyte within the nanopore flow cell 12 as the claimed region injection liquid electrolyte solution.  See Figure 3A and paragraphs [0021] and [0026].  Although not needed to meet this claim limitation the Examiner will note that Schembri also implicitly discloses that the electrolyte solution may be “injected” into the flow cell as 

    PNG
    media_image14.png
    276
    417
    media_image14.png
    Greyscale

As for “the electrolyte solution . . . . capable of dissolving endotoxin”, it will be noted here that based on Applicant’s specification and figures, “dissolving endotoxin” means putting individual endotoxin micelles into a suspension or a dispersion.  See Applicant’s Figures 1 and 3, and originally filed specification paragraphs [0028] and [0029]. Schembri clearly discloses that the electrolyte can “dissolve: micelles.  See Schembri Figures 1 and 3A, and paragraph [0001]).



    PNG
    media_image15.png
    188
    623
    media_image15.png
    Greyscale

See Yu page 216.).   Further, as evidenced by Yu and Anspach, lipopolysaccharides may inherently form micelles on their own.  See in Yu the last paragraph on page 216 and Figure 1 (noting especially the Figure 1(A) caption).  See also Anspach 2.2 Chemical and supramolecular structure of endotoxins from the; last sentence on page 667, which bridges to page 668, to the end of this section on page 668.
Schembri discloses using the detection device to detect lipoproteins that are in the form of micelles.  See the title, Figure 1, paragraph [0001], and claim 1.  
Thus, there is a reasonable expectation that the detection device of Schembri could be used as an endotoxin detection device; that is, having the detection device of Schembri be an endotoxin detection device is an intended use of the device of Schembri that it is inherently capable of as it is structurally the same as the one claimed and further the device of Schembri is disclosed as being useful for analyzing micelles, which is a lipid structure that endotoxins may adopt on their own.

Kawai discloses an electrolyte solution flow generating means for a nanopore analysis device, which measures ion current, that is a means of generating electroosmotic flow.  See the Abstract, Figures 2, 8, and 10; and paragraphs [0012]-[0014].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the means of generating electroosmotic flow of Kawai into the endotoxin detection device of Schembri because Schembri clearly discloses that being able to control the speed at which a lipoprotein (and presumably an endotoxin) passes through the nanopore will help optimize its detection:
		
    PNG
    media_image19.png
    152
    414
    media_image19.png
    Greyscale


	 
and Kawai states, 

    PNG
    media_image20.png
    179
    386
    media_image20.png
    Greyscale
.

Thus, at the least, the use of the means of generating electroosmotic flow of Kawai in the endotoxin detection device of Schembri is just substitution of one known means (electroosmotic flow) in the nanopore analysis art for controlling the speed at which the analyte (lipoprotein) translocates through the nanopore for another (such as (a) and (b) mentioned in Schembri paragraph [0075]) with predictable results.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schembri in view of German et al. WO 2014/172574 A1 (hereafter “German”).

Addressing claim 4, Schembri discloses a device (see Figure 2) for detecting lipoprotein in an electrolyte solution (see the title and paragraph [0032]) that does not use LAL reagent (as best understood by the Examiner “LAL reagent” stands for Limulus Amebocyte Lysate reagent.  There is no occurrence or suggestion of LAL reagent in Schembri.), comprising: 
a region containing the electrolyte solution (nanopore flow cell 12, which contains electrolyte); 
a partitioning member (22) that partitions the region into two compartments such that the two compartments are in communication via a nanopore (Figure 3A and paragraph [0029]); 


    PNG
    media_image6.png
    355
    667
    media_image6.png
    Greyscale

); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (

    PNG
    media_image7.png
    346
    675
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    160
    390
    media_image8.png
    Greyscale

); 
an electrolyte solution flow device configured to cause electrolyte solution in the first compartment to move to the second compartment via the nanopore (such an electrolyte solution flow generating means is implied by the following

    PNG
    media_image9.png
    192
    419
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    141
    381
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    217
    391
    media_image11.png
    Greyscale

); 
an application device configured to apply voltage between the first electrode and the second electrode (this application means is implied by the following

    PNG
    media_image12.png
    217
    404
    media_image12.png
    Greyscale

); and 
a monitoring device configured to monitor ion current flowing in the nanopore (

    PNG
    media_image13.png
    148
    393
    media_image13.png
    Greyscale



the electrolyte solution is an injection liquid capable of dissolving endotoxin (as a first matter, the term “injection liquid” has no apparent limit on the composition of the liquid other than that it be an electrolyte solution. As such, the Examiner is construing the electrolyte within the nanopore flow cell 12 as the claimed region injection liquid electrolyte solution.  See Figure 3A and paragraphs [0021] and [0026].  Although not needed to meet this claim limitation the Examiner will note that Schembri also implicitly discloses that the electrolyte solution may be “injected” into the flow cell as 

    PNG
    media_image14.png
    276
    417
    media_image14.png
    Greyscale

As for “the electrolyte solution . . . . capable of dissolving endotoxin”, it will be noted here that based on Applicant’s specification and figures, “dissolving endotoxin” means putting individual endotoxin micelles into a suspension or a dispersion.  See Applicant’s Figures 1 and 3, and originally filed specification paragraphs [0028] and [0029]. Schembri clearly discloses that the electrolyte can “dissolve” micelles.  See Schembri Figures 1 and 3A, and paragraph [0001]).



    PNG
    media_image15.png
    188
    623
    media_image15.png
    Greyscale

See Yu page 216.).   Further, as evidenced by Yu and Anspach, lipopolysaccharides may inherently form micelles on their own.  See in Yu the last paragraph on page 216 and Figure 1 (noting especially the Figure 1(A) caption).  See also Anspach 2.2 Chemical and supramolecular structure of endotoxins from the; last sentence on page 667, which bridges to page 668, to the end of this section on page 668.
Schembri discloses using the detection device to detect lipoproteins that are in the form of micelles.  See the title, Figure 1, paragraph [0001], and claim 1.  
Thus, there is a reasonable expectation that the detection device of Schembri could be used as an endotoxin detection device; that is, having the detection device of Schembri be an endotoxin detection device is an intended use of the device of Schembri that it is inherently capable of as it is structurally the same as the one claimed and further the device of Schembri is disclosed as being useful for analyzing micelles, which is a lipid structure that endotoxins may adopt on their own.

German discloses a nanopore analysis device comprising a fixed charge inside the nanopore.  See the Abstract, Figure 1, 

    PNG
    media_image21.png
    395
    1387
    media_image21.png
    Greyscale

(see German page 22, lines 13-29), and

    PNG
    media_image22.png
    416
    1321
    media_image22.png
    Greyscale

(see German page 23, lines 1-7).
. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a fixed charge inside the nanopore of the endotoxin detection device of Schembri as taught by German because (1) this fixed charge will in part determine the electroosmotic force (EOF)  acting on the analyte translocating the nanopore, which is one of the three forces (EPF, EOF, and pressure) that can be used together to control the speed of the translocation (see German the 
		
    PNG
    media_image19.png
    152
    414
    media_image19.png
    Greyscale


	 
and Kawai states, 

    PNG
    media_image20.png
    179
    386
    media_image20.png
    Greyscale
.
Thus, at the least, the providing a fixed charge inside the nanopore as taught by German is just substitution of one known means (electroosmotic flow) in the nanopore analysis art for controlling the speed at which the analyte (lipoprotein) translocates through the nanopore for another (such as (a) and (b) mentioned in Schembri paragraph [0075]) with predictable results. 





a region containing the electrolyte solution (nanopore flow cell 12, which contains electrolyte); 
a partitioning member (22) that partitions the region into two compartments such that the two compartments are in communication via a nanopore (Figure 3A and paragraph [0029]); 
a first electrode that is disposed in a first compartment (

    PNG
    media_image6.png
    355
    667
    media_image6.png
    Greyscale

); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (

    PNG
    media_image7.png
    346
    675
    media_image7.png
    Greyscale

That the second electrode is electrically connected to the first electrode is implied by the following

    PNG
    media_image8.png
    160
    390
    media_image8.png
    Greyscale

); 
an electrolyte solution flow generating device configured to cause electrolyte solution in the first compartment to move to the second compartment via the nanopore (such an electrolyte solution flow generating means is implied by the following

    PNG
    media_image9.png
    192
    419
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    141
    381
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    217
    391
    media_image11.png
    Greyscale

); 
an application device configured to apply voltage between the first electrode and the second electrode (this application means is implied by the following

    PNG
    media_image12.png
    217
    404
    media_image12.png
    Greyscale

); and 
a monitoring device configure to monitor ion current flowing in the nanopore (

    PNG
    media_image13.png
    148
    393
    media_image13.png
    Greyscale


), wherein 
the electrolyte solution is an injection liquid capable of dissolving endotoxin (as a first matter, the term “injection liquid” has no apparent limit on the composition of the liquid other than that it be an electrolyte solution. As such, the Examiner is construing the electrolyte within the nanopore flow cell 12 as the claimed region injection liquid electrolyte solution.  See Figure 3A and paragraphs [0021] and [0026].  Although not needed to meet this claim limitation the Examiner will note that Schembri also implicitly discloses that the electrolyte solution may be “injected” into the flow cell as 

    PNG
    media_image14.png
    276
    417
    media_image14.png
    Greyscale

As for “the electrolyte solution . . . . capable of dissolving endotoxin”, it will be noted here that based on Applicant’s specification and figures, “dissolving endotoxin” means putting individual endotoxin micelles into a suspension or a dispersion.  See Applicant’s Figures 1 and 3, and originally filed specification paragraphs [0028] and [0029]. Schembri clearly discloses that the electrolyte can “dissolve” micelles.  See Schembri Figures 1 and 3A, and paragraph [0001].).

Schembri, though, does not specifically mention that the detection device is an endotoxin detection device; however, as evidenced by Yu, lipopolysaccharide is also known as endotoxin (

    PNG
    media_image15.png
    188
    623
    media_image15.png
    Greyscale

2.2 Chemical and supramolecular structure of endotoxins from the; last sentence on page 667, which bridges to page 668, to the end of this section on page 668.
Schembri discloses using the detection device to detect lipoproteins that are in the form of micelles.  See the title, Figure 1, paragraph [0001], and claim 1.  
Thus, there is a reasonable expectation that the detection device of Schembri could be used as an endotoxin detection device; that is, having the detection device of Schembri be an endotoxin detection device is an intended use of the device of Schembri that it is inherently capable of as it is structurally the same as the one claimed and further the device of Schembri is disclosed as being useful for analyzing micelles, which is a lipid structure that endotoxins may adopt on their own.
 Schembri, though, does not disclose having the partitioning member be a capillary, a pipette, a funnel, or an injection needle; the partitioning member is shown to be substantially planar plate with one or more nanopores therein.  See Schembri Figures 3A, 4A, 4B, and 5.  
German discloses a nanopore analysis device comprising a partitioning member that partitions the region into two compartments such that the two compartments are in communication via a nanopore; a first electrode that is disposed in a first compartment; a second electrode that is disposed in a second compartment and is electrically connected to the first electrode; an electrolyte solution flow generating means that 
German further discloses having the partitioning member be a pipette.  See 
page 5, lines 11-15; and page 7, lines 16-22.  The Examiner will note here that although not needed to meet the claim having the partitioning member be a capillary, a funnel, or an injection needle is arguably also disclosed – a capillary because German states,

    PNG
    media_image23.png
    290
    1314
    media_image23.png
    Greyscale

(see page 16, lines 1-5) and

    PNG
    media_image24.png
    479
    1351
    media_image24.png
    Greyscale

(see German page 4, lines 26-33); a funnel because the pipette is in the form of cone (see Figure 1 and page 7, lines 13-16); and an injection needle because no shape 
. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the partitioning member in the endotoxin detection device of Schembri be a capillary, a pipette, a funnel, or an injection needle
as taught by German because (1) this form for the partitioning member will in part determine the electroosmotic force (EOF)  acting on the analyte translocating the nanopore, which is one of the three forces (EPF, EOF, and pressure) that can be used together to control the speed of the translocation (see German the Abstract, page 15, line 25 – page 16, line 5), and (2) Schembri clearly discloses that being able to control the speed at which a lipoprotein (and presumably an endotoxin) passes through the nanopore will help optimize its detection:
		
    PNG
    media_image19.png
    152
    414
    media_image19.png
    Greyscale


	 
and Kawai states, 

    PNG
    media_image20.png
    179
    386
    media_image20.png
    Greyscale
.
.




Claims 1-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Apetrei et al., “A Protein Nanopore-Based Approach for Bacteria Sensing,” Nanoscale Research Letters (2016) 11:501 (hereafter “Apetrei”) as evidenced by Rietschel et al., “Bacterial endotoxin: molecular relationships of structure to activity and function,” The FASEB Journal vol. 8, February 1994, pp. 217-224 (hereafter “Rietschel”) and Yu, and in view of Kawai, Schembri, and Piquet et al., “Electroosmosis through α-Hemolysin That Depends on Alkali Cation Type,”J. Phys. Chem. Lett. 2014, 5, 4362-4367 (hereafter “Piquet”).

Addressing claim 1, Apetrei discloses a device (see the title and 
Figure 2) for detecting Gram-negative bacteria in an electrolyte solution (see the Abstract and note the following

    PNG
    media_image25.png
    281
    326
    media_image25.png
    Greyscale

See Apetrei page 3) that does not use LAL reagent (there is no mention or suggestion of LAL reagent in Apetrei), comprising: 
a region containing the electrolyte solution (see Figure 2 and again the passage from Apetrei page 3 reproduced and underlined immediately above); 
a partitioning member that partitions the region into two compartments such that the two compartments are in communication via a nanopore (for the partitioning member, two compartments, and nanopore note the following

    PNG
    media_image26.png
    520
    827
    media_image26.png
    Greyscale

); 
a first electrode that is disposed in a first compartment (for this first electrode note the following

    PNG
    media_image27.png
    529
    819
    media_image27.png
    Greyscale


); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (for this second electrode note the following

    PNG
    media_image28.png
    525
    805
    media_image28.png
    Greyscale

); 
an application device configured to apply voltage between the first electrode and the second electrode (for this application means note the following

    PNG
    media_image29.png
    524
    823
    media_image29.png
    Greyscale

); and 
a monitoring device configured to monitor ion current flowing in the nanopore (for this monitoring means note the following

    PNG
    media_image30.png
    527
    803
    media_image30.png
    Greyscale

), wherein 
the electrolyte solution is an injection liquid capable of dissolving endotoxin (as a first matter, note that the Examiner is construing “injection liquid” as being a product-by-process limitation, namely that the liquid has been injected into the region.  The Examiner is not reading any composition limitation into the liquid other than that it is an electrolyte solution.  So how the liquid has been introduced into the region does not appear to limit the electrolyte solution unless Applicant can show some material effect on the solution by injection.  See MPEP 2113.  For the region and electrolyte solution therein note the following

    PNG
    media_image31.png
    505
    754
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    60
    381
    media_image32.png
    Greyscale

(see page 3 of 12).  As for “the electrolyte solution . . . . capable of dissolving endotoxin”, it will be noted here that based on Applicant’s specification and figures, “dissolving endotoxin” means putting individual endotoxin micelles into a suspension or a dispersion.  See Applicant’s Figures 1 and 3, and originally filed specification paragraphs [0028] and [0029]. Since the cell membranes of Gram-negative bacteria that are dissolved in the electrolyte of Apetrei comprise lipopolysaccharides (see below) this electrolyte would be expected to be capable for also dissolving endotoxins) 



Apetrei does not specifically mention that the detection device is an endotoxin detection device; however, it is clearly capable of being used as an endotoxin detection device as Apetrei discloses using the device to detect bacteria comprising LPS on its outer surface (

    PNG
    media_image33.png
    131
    399
    media_image33.png
    Greyscale

See Apetrei page 3 of 12.  As evidenced by Rietschel, (reference [45] in Apetrei, LPS stands for lipopolysaccharide.  See the Rietschel Abstract.  Indeed, the LPS plays a major role in detecting the bacteria (

    PNG
    media_image34.png
    274
    799
    media_image34.png
    Greyscale


) As evidenced by Yu, lipopolysaccharide is also known as endotoxin (

    PNG
    media_image15.png
    188
    623
    media_image15.png
    Greyscale

See Yu page 216.).   ).
Apetrei, though, does not disclose “an electrolyte solution flow generating device configure to cause electrolyte solution in the first compartment to move to the second compartment via the nanopore…”
Piquet discloses a nanopore analysis device comprising an α-hemolysis nanopore (as also used in Apetrei).  Piquet further that the α-hemolysis nanopore inherently generates electroosmotic flow when a voltage is applied across it, and moreover that this electroosmotic flow may be controlled through setting several operational parameters, such as the applied voltage, salt (electrolyte) concentration, and salt composition. See the Piquet Abstract and the last paragraph of the article, before Author Information, which is on page 4366.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an electrolyte solution flow generating device configured to cause electrolyte solution in the first compartment to move to the second compartment via the nanopore as taught by Piquet in the endotoxin detection device of Apetrei because it was known in the nanopore detection device art that the ability to control the speed at which the analyte translocate the nanopore is useful for 

Addressing claim 2, for the additional limitation of this claim note the following in Apetrei 

    PNG
    media_image35.png
    115
    482
    media_image35.png
    Greyscale

See Apetrei page 3 of 12.



Addressing claim 3, for the additional limitation of this claim see again the Piquet Abstract and the last paragraph of the article, before Author Information, which is on page 4366.  

Addressing claim 15, for the additional limitation of this claim see Apetrei Figure 2, which clearly discloses performing detection by measuring changes of ion current value through the monitoring device



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Apetrei as evidenced by Rietschel and Yu, and in view of Kawai, Schembri, and Piquest as applied s 1-3 and 15 above, and further in view of Maglia et al., “Enhanced translocation of single DNA molecules through α-hemolysin nanopores by manipulation of internal charge,” PNAS December 16, 2008 vol. 105, no. 50, pp. 19720-19725 (hereafter “Maglia”).

Addressing claim 4, for the additional limitation of this claim note the following in Piquet

    PNG
    media_image36.png
    117
    663
    media_image36.png
    Greyscale

See page 4362.
Also note that Maglia, which is cited by Piquet (cited reference “(25)”), clearly shows that it was known in the nanopore detection device art how to alter the internal charge of an α-hemolysin nanopore, particularly to affect electroosmotic flow.  See in Maglia the Abstract, Electroosmotic Effect, which is on page 19724, and Conclusions, which is on page 19725. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. US 4,495,067 (hereafter “Klein”) in view of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai, Schembri, Piquet, and Su et al., “Methods of Endotoxin Detection,” Journal of Laboratory Automation 2015 vol. 20(4) 354-364 (hereafter “Su”) .



    PNG
    media_image37.png
    117
    557
    media_image37.png
    Greyscale

) comprising an endotoxin detection device ( 

    PNG
    media_image38.png
    98
    572
    media_image38.png
    Greyscale

See Klein col. 7:29-32.).
Klein, though, does not disclose having the endotoxin detection device be one as set forth in claim 1. Klein, instead states,

    PNG
    media_image39.png
    192
    535
    media_image39.png
    Greyscale


See Klein col. 7:29-36.
Apetrei discloses a device (see the title and 
Figure 2) for detecting Gram-negative bacteria in an electrolyte solution (see the Abstract and note the following

    PNG
    media_image25.png
    281
    326
    media_image25.png
    Greyscale

See Apetrei page 3) that does not use LAL reagent (there is no mention or suggestion of LAL reagent in Apetrei), comprising: 
a region containing the electrolyte solution (see Figure 2 and again the passage from Apetrei page 3 reproduced and underlined immediately above); 
a partitioning member that partitions the region into two compartments such that the two compartments are in communication via a nanopore (for the partitioning member, two compartments, and nanopore note the following

    PNG
    media_image26.png
    520
    827
    media_image26.png
    Greyscale

); 
a first electrode that is disposed in a first compartment (for this first electrode note the following

    PNG
    media_image27.png
    529
    819
    media_image27.png
    Greyscale


); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (for this second electrode note the following

    PNG
    media_image28.png
    525
    805
    media_image28.png
    Greyscale

); 
an application device configured to apply voltage between the first electrode and the second electrode (for this application means note the following

    PNG
    media_image29.png
    524
    823
    media_image29.png
    Greyscale

); and 
a monitoring device configured to monitor ion current flowing in the nanopore (for this monitoring means note the following

    PNG
    media_image30.png
    527
    803
    media_image30.png
    Greyscale

), wherein 
the electrolyte solution is an injection liquid capable of dissolving endotoxin (as a first matter, note that the Examiner is construing “injection liquid” as being a product-by-process limitation, namely that the liquid has been injected into the region.  The Examiner is not reading any composition limitation into the liquid other than that it is an electrolyte solution.  So how the liquid has been introduced into the region does not appear to limit the electrolyte solution unless Applicant can show some material effect on the solution by injection.  See MPEP 2113.  For the region and electrolyte solution therein note the following

    PNG
    media_image31.png
    505
    754
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    60
    381
    media_image32.png
    Greyscale

(see page 3 of 12).  As for “the electrolyte solution . . . . capable of dissolving endotoxin”, it will be noted here that based on Applicant’s specification and figures, “dissolving endotoxin” means putting individual endotoxin micelles into a suspension or a dispersion.  See Applicant’s Figures 1 and 3, and originally filed specification paragraphs [0028] and [0029]. Since the cell membranes of Gram-negative bacteria that are dissolved in the electrolyte of Apetrei comprise lipopolysaccharides (see below) this electrolyte would be expected to be capable for also dissolving endotoxins) 



Apetrei does not specifically mention that the detection device is an endotoxin detection device; however, it is clearly capable of being used as an endotoxin detection device as Apetrei discloses using the device to detect bacteria comprising LPS on its outer surface (

    PNG
    media_image33.png
    131
    399
    media_image33.png
    Greyscale

See Apetrei page 3 of 12.  As evidenced by Rietschel, (reference [45] in Apetrei, LPS stands for lipopolysaccharide.  See the Rietschel Abstract.  Indeed, the LPS plays a major role in detecting the bacteria (

    PNG
    media_image34.png
    274
    799
    media_image34.png
    Greyscale


) As evidenced by Yu, lipopolysaccharide is also known as endotoxin (

    PNG
    media_image15.png
    188
    623
    media_image15.png
    Greyscale

See Yu page 216.).   ).
Apetrei, though, does not disclose “an electrolyte solution flow generating device configure to cause electrolyte solution in the first compartment to move to the second compartment via the nanopore…”
Piquet discloses a nanopore analysis device comprising an α-hemolysis nanopore (as also used in Apetrei).  Piquet further that the α-hemolysis nanopore inherently generates electroosmotic flow when a voltage is applied across it, and moreover that this electroosmotic flow may be controlled through setting several operational parameters, such as the applied voltage, salt (electrolyte) concentration, and salt composition. See the Piquet Abstract and the last paragraph of the article, before Author Information, which is on page 4366.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an electrolyte solution flow generating device configured to cause electrolyte solution in the first compartment to move to the second compartment via the nanopore as taught by Piquet in the endotoxin detection device of Apetrei because it was known in the nanopore detection device art that the ability to control the speed at which the analyte translocate the nanopore is useful for 
It would have been further obvious to one of ordinary skill in the art at the time of the effective filing date of the application to instead use the detection device of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai and Schembri, which is the same as that set forth in claim 1, as the endotoxin detection device because it is readily apparent, as discussed above, that the detection device of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai and Schembri is immediately ready to be used to detect endotoxins as the bacteria detected with the detection device of Apetrei comprise endotoxins on their outer surface and moreover the presence of the endotoxins play a significant role in the detection of the bacteria.  Thus, at the least to use the detection device of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai and Schembri in the medical solution production system of Klein is effectively just substitution of one known endotoxin detection device for another with predictable results.  Moreover, the endotoxin detection device of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai and Schembri avoids the use of live rabbits as in the rabbit test method as suggested by Klein (see in Su Endotoxin Detection Methods – Rabbit Pyrogen Test, which is on page 355) or the use of an enzyme reagent as in the LAL test (see in Su Endotoxin Detection Methods – LAL Test, which is on page 355, bridging to page 356). 



Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Apetrei as evidenced by Rietschel and Yu, and in view of Kawai, Schembri, Piquet, and Su.


Addressing claim 11, Apetrei discloses a device (see the title and 
Figure 2) for detecting Gram-negative bacteria in an electrolyte solution (see the Abstract and note the following

    PNG
    media_image25.png
    281
    326
    media_image25.png
    Greyscale

See Apetrei page 3) that does not use LAL reagent (there is no mention or suggestion of LAL reagent in Apetrei), comprising: 
a region containing the electrolyte solution (see Figure 2 and again the passage from Apetrei page 3 reproduced and underlined immediately above); 
a partitioning member that partitions the region into two compartments such that the two compartments are in communication via a nanopore (for the partitioning member, two compartments, and nanopore note the following

    PNG
    media_image26.png
    520
    827
    media_image26.png
    Greyscale

); 
a first electrode that is disposed in a first compartment (for this first electrode note the following

    PNG
    media_image27.png
    529
    819
    media_image27.png
    Greyscale


); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (for this second electrode note the following

    PNG
    media_image28.png
    525
    805
    media_image28.png
    Greyscale

); 
an application device configured to apply voltage between the first electrode and the second electrode (for this application means note the following

    PNG
    media_image29.png
    524
    823
    media_image29.png
    Greyscale

); and 
a monitoring device configured to monitor ion current flowing in the nanopore (for this monitoring means note the following

    PNG
    media_image30.png
    527
    803
    media_image30.png
    Greyscale

), wherein 
the electrolyte solution is an injection liquid capable of dissolving endotoxin (as a first matter, note that the Examiner is construing “injection liquid” as being a product-by-process limitation, namely that the liquid has been injected into the region.  The Examiner is not reading any composition limitation into the liquid other than that it is an electrolyte solution.  So how the liquid has been introduced into the region does not appear to limit the electrolyte solution unless Applicant can show some material effect on the solution by injection.  See MPEP 2113.  For the region and electrolyte solution therein note the following

    PNG
    media_image31.png
    505
    754
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    60
    381
    media_image32.png
    Greyscale

(see page 3 of 12).  As for “the electrolyte solution . . . . capable of dissolving endotoxin”, it will be noted here that based on Applicant’s specification and figures, “dissolving endotoxin” means putting individual endotoxin micelles into a suspension or a dispersion.  See Applicant’s Figures 1 and 3, and originally filed specification paragraphs [0028] and [0029]. Since the cell membranes of Gram-negative bacteria that are dissolved in the electrolyte of Apetrei comprise lipopolysaccharides (see below) this electrolyte would be expected to be capable for also dissolving endotoxins) 



Apetrei does not specifically mention that the detection device is an endotoxin detection device; however, it is clearly capable of being used as an endotoxin detection device as Apetrei discloses using the device to detect bacteria comprising LPS on its outer surface (

    PNG
    media_image33.png
    131
    399
    media_image33.png
    Greyscale

See Apetrei page 3 of 12.  As evidenced by Rietschel, (reference [45] in Apetrei, LPS stands for lipopolysaccharide.  See the Rietschel Abstract.  Indeed, the LPS plays a major role in detecting the bacteria (

    PNG
    media_image34.png
    274
    799
    media_image34.png
    Greyscale


) As evidenced by Yu, lipopolysaccharide is also known as endotoxin (

    PNG
    media_image15.png
    188
    623
    media_image15.png
    Greyscale

See Yu page 216.).   ).
Apetrei, though, does not disclose “an electrolyte solution flow generating device configure to cause electrolyte solution in the first compartment to move to the second compartment via the nanopore…”
Piquet discloses a nanopore analysis device comprising an α-hemolysis nanopore (as also used in Apetrei).  Piquet further that the α-hemolysis nanopore inherently generates electroosmotic flow when a voltage is applied across it, and moreover that this electroosmotic flow may be controlled through setting several operational parameters, such as the applied voltage, salt (electrolyte) concentration, and salt composition. See the Piquet Abstract and the last paragraph of the article, before Author Information, which is on page 4366.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an electrolyte solution flow generating device configured to cause electrolyte solution in the first compartment to move to the second compartment via the nanopore as taught by Piquet in the endotoxin detection device of Apetrei because it was known in the nanopore detection device art that the ability to control the speed at which the analyte translocate the nanopore is useful for 
Apetrei as evidenced by Rietschel and Yu, and modified by Kawai and Schembri does not specifically disclose using the detection device to detect endotoxin (the lack of LAL reagent has already been noted above); however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to do so because it is readily apparent, as discussed above, that the detection device of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai and Schembri is immediately ready to be used to detect endotoxins as the bacteria detected with the detection device of Apetrei comprise endotoxins on their outer surface and moreover the presence of the endotoxins play a significant role in the detection of the bacteria.  With predictable results.  Moreover, the endotoxin detection device of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai and Schembri avoids the use of live rabbits as in the rabbit test method (see in Su Endotoxin Detection Methods – Rabbit Pyrogen Test, which is on page 355) or the use of an enzyme reagent as in the LAL test (see in Su Endotoxin Detection Methods – LAL Test, which is on page 355, bridging to page 356), which are conventional methods for detecting endotoxin. 







Figure 2 (noting therein the current signal), and Figures 3(a) and 3(b).  Also, note in Apetrei the following
	
    PNG
    media_image40.png
    188
    389
    media_image40.png
    Greyscale

	
    PNG
    media_image41.png
    192
    389
    media_image41.png
    Greyscale

	See Apetrei last paragraph on page 1 of 12, bridging to page 2 of 12.


Addressing claim 13, for the additional limitation of this claim note the following in Apetrei 

    PNG
    media_image35.png
    115
    482
    media_image35.png
    Greyscale

See Apetrei page 3 of 12.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Apetrei as evidenced by Rietschel and Yu, and modified by Kawai, Schembri, Piquet, and Su as applied to claims 11 and 12 above, and further in view of Stanford et al. 
US 2010/0122907 A1 (hereafter “Stanford”).

Addressing claim 14, as a first matter the claimed calibration and measurement method is arguably implicit or at least suggested in Apetrei as Apetrei discloses

    PNG
    media_image40.png
    188
    389
    media_image40.png
    Greyscale
	
    PNG
    media_image42.png
    192
    389
    media_image42.png
    Greyscale

See Apetrei last paragraph on page 1 of 12, bridging to page 2 of 12.
Moreover, 

    PNG
    media_image43.png
    161
    475
    media_image43.png
    Greyscale



Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             March 2, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 as recently amended recites “the electrolyte solution . . .. capable of dissolving endotoxin.”  However, “dissolving” here, as best understood by the Examiner, does not mean dissolving the endotoxins, which typically form micelles or even aggregates of micelles, as acknowledged by Applicant, into individual molecules, but means placing in suspension individual endotoxin micelles and aggregation of endotoxin micelles.  See in Applicant’s PG-PUB US 2022/0042947 A1 Figures 1 and 3; and paragraphs [0041] and [0068].